Citation Nr: 1214144	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of a left shoulder injury with degenerative changes, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss and tinnitus and denied a rating in excess of 20 percent for residuals of a left shoulder injury with degenerative changes.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2010.  Subsequently, he testified at a personal hearing before the undersigned Veterans Law Judge at the RO in January 2012.  Transcripts from the hearings are included in the file.  In conjunction with the January 2012 hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While in service, the Veteran served on a flight line and was exposed to loud jet engine noise.  His service treatment records are not available.

2.  The most probative evidence shows that the Veteran's bilateral hearing loss and tinnitus were initially manifest many years after service and are not related to his history of noise exposure during military service.  
3.  The lay evidence of record denoting continuity of hearing problems and tinnitus since discharge from service is not credible.  

4.  Resolving reasonable doubt in his favor, the Veteran's service-connected left shoulder disability has been manifested by limitation of motion and pain on use compatible with limitation of motion to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The criteria for a 30 percent rating for residuals of a left (minor extremity) shoulder injury with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a February 2009 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  


Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's VA and private treatment records, VA and private examination reports and opinions, the Veteran's statements, lay statements, and personal hearing testimony provided at two personal hearings.  It has been determined that the Veteran's service treatment records were destroyed in the fire that occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  In November 2009, it was certified that they were unavailable.  

The audiological and joints VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  The Board therefore concludes that medical examinations and opinions are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The mere fact that an in-service injury was sustained is not sufficient; there must also be evidence of a chronic disability which resulted from that injury.  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, in adjudicating a claim, the Board must assess the competence and credibility of the veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

When a veteran's service medical records are not available, the Board's duty to explain its findings and conclusions is heightened.  O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant is increased.  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

As noted above, the Veteran's service treatment records are presumed destroyed in the fire at the NPRC in 1973.  He served in the U.S. Air Force and worked on flight lines.  Exposure to acoustic trauma is consistent with his duties.  

Upon VA general medical examination in May 1994, the Veteran did not report any hearing complaints or tinnitus.  He noted a history of external otitis.  His ears were noted to be clear with no inflammation.  

Upon VA audiological examination in July 1996, the audiologist noted that the Veteran had been referred for audiological evaluation due to complaints of difficulty hearing an instructor at college as well as his spouse and son telling him that he had the television too loud.  Hearing acuity from 250 - 8000 hertz was determined to be within normal limits, however.  He was not a candidate for amplification.  He was advised of the test results and was provided suggestions for listening in less than ideal acoustic environments.  It was also noted that his problems stemmed from poor listening environments and a lack of attention to auditory stimuli at home.  Communication strategies were provided.  

Upon VA audiological examination in January 2011, the audiologist noted that the Veteran reported that his hearing was within normal limits when he entered active duty.  He also related a history of noise exposure from jet engines and aircraft in service.  As a civilian, he worked in sales and construction for 40 years.  He did not use firearms on a recreational basis.  The Veteran reported a history of tinnitus that had been present since he returned home from active duty.  Audiometric studies revealed puretone thresholds of 35, 40, 45, 50 and 60 decibels in the right ear and 35, 35, 40, 45, and 50 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  The average pure tone threshold in the right ear was 49 decibels and in the left ear was 42.  Speech discrimination ability was 84 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral hearing loss and tinnitus.  The examiner concluded that the Veteran's testing results were more consistent with presbycusis (age-related) hearing loss.  Hence, it was less likely that his current bilateral hearing loss and tinnitus resulted from active duty noise exposure.  

In a January 2012 private medical record, G.C.Z., M.D., an otolaryngologist-head/neck surgeon, concluded that the Veteran had severe to profound sensorineural hearing loss that appeared much worse than average for the Veteran's age.  He noted that with the onset of symptoms of hearing loss and tinnitus at a very young age and only following military exposure to excessive noise levels of an unprotected nature, the Veteran's hearing loss and tinnitus were at least as likely as not related to his noise exposure during active military service.  

The Veteran submitted numerous lay statements dated in February 2009 and February 2010 from fellow servicemen who recalled that he was exposed to loud noises during active duty, that he did not use hearing protection, and that he complained of hearing loss and ringing in his ears.  They also noted that subsequent interactions with the Veteran over the years revealed difficulty hearing.  

In a December 2010 statement, the Veteran's spouse reported that she had known the Veteran since 1959 and that he had always complained of ringing in his ears and hearing loss since that time.  

Based on the evidence of record, the Board finds the January 2011 VA opinion to be the most probative because it was based on a full review of the record, and included a complete explanation of the clinical findings and a rationale.  Notably, the audiologist concluded that the Veteran's hearing loss pattern was more consistent with age-related hearing loss rather than hearing loss due to acoustic trauma.  See Winsett, Bloom, supra.  The January 2012 private opinion was based solely on the Veteran's reported history of hearing loss and tinnitus at a very young age.  However, upon VA audiological evaluation in July 1996, the Veteran's hearing was determined to be within normal limits and he did not report any tinnitus or ringing in his ears.  Hence, the statement from Dr. Z. is of limited probative value because it was not based on an accurate factual history.  See Bloom, supra; LeShore v. Brown, 8Vet. App. 406 (1995) (medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals).  

The Veteran has reported having continuity of hearing loss and tinnitus symptomatology since service.  He is competent (as are the other lay witnesses) to provide testimony as to having experienced difficulty hearing and ringing in his ears during service as well as after his discharge.  See Jandreau, supra; Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hearing loss disability.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Similarly, his buddy statements and the statement from his spouse are also lacking probative value for the same reason.  See Espiritu, 2 Vet. App. at 492, 494-95.  Hearing loss disability is a complex disorder that requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  In fact, upon VA audiological evaluation in July 1996, the Veteran's hearing acuity was determined to be within normal limits and the examiner noted that the Veteran's difficulties at that time stemmed from poor listening environments and a lack of attention to auditory stimuli at home.  Hence, the Veteran's statements and his lay statements cannot be accepted as competent medical evidence with regard to a diagnosis of hearing loss disability.  
The Veteran is competent to report that he has tinnitus.  However, the Board finds that the Veteran's statements as well as the lay statements of record regarding continuity of symptomatology for tinnitus and hearing loss are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued hearing loss and tinnitus symptoms since his discharge from service, a May 1994 general medical examination revealed no such complaints.  Moreover, upon VA examination in July 1996, the Veteran did not mention tinnitus or ringing in his ears and his hearing acuity was determined by audiological evaluation to be within normal limits.  In short, the medical records do not denote a diagnosis of hearing loss disability or tinnitus until approximately 2008, more than 50 years after the Veteran's discharge from military service.  The Veteran filed his claim for benefits in 2009 and his lay statements were submitted after that time and were based on the Veteran's own statements to these witnesses.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran and the other lay persons are not credible to the extent that they report that the Veteran has had hearing loss and tinnitus symptoms since active service - particularly since such assertions are clearly contradictory to the contemporaneous medical evidence in the record.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  In this regard, the Board also notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting hearing loss disability and tinnitus until at least four decades after his discharge, as well as testing showing normal hearing in July 1996 are against his claims for service connection.  Hence, the evidence does not support a finding of continuity of symptomatology as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  

The Board has considered the doctrine of giving the benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, particularly in light of the Veteran's missing service medical records; however, the evidence is not of such approximate balance as to warrant its application.  See O'Hare, supra.  As the preponderance of the evidence is against the claims, the appeals are denied.  See Gilbert, supra.  Consequently, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's residuals of a left should injury with degenerative changes are currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right-handed; hence, the left upper extremity is his minor extremity.  Under Diagnostic Code 5201, a 20 percent rating is provided for limitation of motion of the minor arm at shoulder level, or for limitation of motion of the minor arm midway between side and shoulder level.  The next-higher 30 percent rating may be assigned for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2011).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  

Upon VA joints examination in March 2009, the Veteran gave a history of a left shoulder injury.  He did not currently receive any treatment for the disability.  Clinical evaluation showed that there was no deformity, episodes of dislocation or subluxation, locking, or effusion.  The joint was not ankylosed.  There were complaints of giving way, pain, stiffness, weakness and symptoms of inflammation.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Range of motion of the left shoulder was abduction from 0 degrees to 90 degrees; forward flexion from 0 degrees to 90 degrees; internal rotation from 0 degrees to 90 degrees; and external rotation from 0 degrees to 90 degrees.  There was objective evidence of pain with active motion.  There was no sign of muscle atrophy from non-use.  X-rays showed advanced degenerative changes in the acromioclavicular joint and soft tissue calcifications.  The diagnosis was left shoulder injury with degenerative changes with no effect on the usual daily activities.  

The Veteran alleged that the March 2009 examination was inadequate and he was afforded another VA joints examination in January 2011.  Again, the Veteran gave a history of a left shoulder injury.  He did not currently receive any treatment for the disability but did take pain medication.  Clinical evaluation showed that there was no deformity, episodes of dislocation or subluxation, locking, effusion, symptoms of inflammation, or mal-alignment.  The joint was not ankylosed.  There were complaints of giving way, instability, pain, stiffness, weakness and incoordination.  There were no constitutional symptoms or incapacitating episodes of arthritis.  There was crepitus and guarding of movement.  Range of motion of the left shoulder was abduction from 0 degrees to 70 degrees; forward flexion from 0 degrees to 70 degrees; internal rotation from 0 degrees to 90 degrees; and external rotation from 0 degrees to 40 degrees.  There was objective evidence of pain with active motion.  X-rays showed advanced degenerative changes in the acromioclavicular joint and soft tissue calcifications.  The diagnosis was left shoulder injury with degenerative changes.  It was noted that the Veteran would have difficulty with overhead arm movements, particularly with lifting or carrying items.  

Based on the evidence of record, as well as consideration of DeLuca, supra, and the benefit of doubt doctrine, the Board finds that the impairment associated with the Veteran's left shoulder injury (decreased range of motion with pain on motion) is compatible with clinical findings of limitation of motion of the minor arm to 25 degrees from the side.  Accordingly, a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 may be assigned.  The joint is clearly not ankylosed and he does not have fibrous union or other impairment of the humerus to warrant a rating in excess of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Therefore, the Board finds that the preponderance of the evidence is against the grant of a higher rating beyond 30 percent.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his left shoulder disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

A 30 percent rating for residuals of a left shoulder injury with degenerative changes is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


